*607OPINION
By ROSS, J.
The plaintiff in error received full consideration for the premiums paid and now sought to be recovered, and cannot reclaim the agreed consideration for the insurance effective during the period to which such premiums and insurance applied.
This case is very similar to the case of McSwain v Washington Fidelity National Ins. Co., No. 4645, Hamilton County, decided by this court December 24, 1934.
The court committed no error in instructing a verdict for the defendant • and the judgment is affirmed.
HAMILTON, PJ, concurs.